Citation Nr: 1109594	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-29 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for right knee arthroscopy, status post total knee replacement.  

2.  Entitlement to an initial rating in excess of 30 percent for left knee arthroscopy, status post total knee replacement.  


REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program, Inc.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran had active service from April 1958 to April 1959.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for right knee arthroscopy, status post total knee replacement, and left knee arthroscopy, status post total knee replacement.  A 30 percent disability rating was assigned, effective from August 2005.  The Veteran appealed the assigned rating as well as the effective date of the award of service connection.

In August 2010, the Board awarded an effective date of September 24, 1992 for the grant of service connection bilateral knee disability.  At that time, the Board remanded the case to the AMC/RO to implement the earlier effective date and to assign the initial ratings effective from September 1992.  The AMC/RO was also directed to obtain recent VA treatment records.  The AMC/RO has complied with the remand and the case is ready to be reviewed by the Board. 

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Indeed, in November 2009, he reported that he is currently employed as a financial advisor.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  For the entire period on appeal, the residuals of the Veteran's total right knee arthroplasty are manifested by prosthetic replacement of the knee joint with minimal weakness, pain, or limitation of motion.

2.  For the entire period on appeal, the residuals of the Veteran's total left knee arthroplasty are manifested by prosthetic replacement of the knee joint with minimal weakness, pain, or limitation of motion.
  

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for right knee arthroscopy, status post total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5055-5261 (2010).

2.  The criteria for an initial rating in excess of 30 percent for left knee arthroscopy, status post total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5055-5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is therefore needed under VCAA.  

Nevertheless, the Board observes that an August 2006 RO letter informed the Veteran of the criteria for assigning disability ratings.  He was also specifically advised that he should identify and/or submit evidence that he believed would support his claim.  A similar letter was sent to the Veteran in January 2010.  To date, neither the Veteran nor his appeals representative have identified any outstanding evidence.  It is important to note that the Veteran has enjoyed legal representation throughout the course of the appeal.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As noted above, in August 2010, the Board remanded the Veteran's case to the RO for further development, which included obtaining any recent VA treatment records.  The RO was also directed to reevaluate his initial rating given the earlier effective date.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, prior to the Board's remand, the Veteran underwent VA examinations in April 2007 and November 2009.  The Board finds the examination reports are adequate for rating purposes as the examiners obtained a thorough history from the Veteran, reviewed diagnostic studies, conducted thorough physical examinations of the Veteran, and reported their findings.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant facts.  

The Board acknowledges that the Veteran's claims file was not present at the April 2007 VA examination and that it was not noted as having been reviewed by the November 2009 VA examiner.  The April 2007 VA examiner specifically indicated that he reviewed the January 1995 private medical opinion.  The November 2009 VA examiner specifically indicated that medical records were reviewed.  It is not clear what those records were but, based on his discussion of the clinical evidence, he appears to have reviewed the Veteran's prior VA examination report as well as service treatment records.  Such would suggest that the examiners had a complete review of the pertinent medical evidence.  

Nevertheless, the fact that the claims file was unavailable to the examiners is not a fatal flaw.  The Court has held probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008);  see also Gardin v. Shinseki, --- F.3d ----, 2010 WL 2898320 (Fed. Cir. July 16, 2010) (noting that neither statute nor regulation requires that a physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Here, the discussion of the Veteran's symptoms, medical history, and current physical findings mirrors those found in the claims file and support the conclusions made in the reports.  

Additionally, the AMC associated VA outpatient treatment records dated from July 2008 to November 2010.   

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  Here, the disability has not significantly changed and a uniform evaluation is warranted.
	
As previously mentioned, service connection for aggravation of the Veteran's right and left knee disabilities, including residuals of total knee replacements, was established in a rating decision of August 2005 and each knee was rated as 30 percent disabling.  The Veteran appealed the decision, indicating that a higher rating was warranted as well as an earlier effective date.  In August 2010, the Board granted his appeal for an earlier effective date and remanded for the implementation of the effective date as well as evaluation of the initial rating.  The RO implemented the earlier effective date of September 24, 1992 for the award of service connection for bilateral total knee replacement.  A 30 percent disabling initial rating was assigned for each knee, which is the minimum rating for residuals of a total knee arthroplasty.  The Veteran's disabilities are currently rated under DCs 5055-5261.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, the Schedule provides the rating criteria for the prosthetic replacement of a knee joint.  Under this code, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum assigned evaluation under this code is 30 percent.  Id.

Regarding the first year following implantation of the prostheses, the Veteran reported to the April 2007 VA examiner that his right and left total knee replacements took place in 1990, prior to one year before the September 1992 effective date.  However, an August 1991 letter from a private treatment provider indicates that the Veteran was still in need of bilateral knee replacements at that time.  Next, a December 1992 VA examination for a different disability included a diagnosis of bilateral knee replacements.  The evidence does not suggest that the bilateral knee replacements took place less than one year prior to the September 1992 effective date.  Therefore, a total disability rating for one year following implantation of the prosthesis is not applicable to either knee.

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is assigned when there is extremely unfavorable ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted when there is extremely unfavorable ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted when there is extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).

Under Diagnostic Code 5261, a 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  A 40 percent disability evaluation is warranted when extension is limited to 30 degrees.  A 50 percent disability evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

Under Diagnostic Code 5262, a 30 percent disability evaluation is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent evaluation is assigned for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2010).

Additionally, under Diagnostic Code 5257, a 10 percent disability evaluation is contemplated when other impairment of the knee, recurrent subluxation or lateral instability, is mild.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2010).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As an initial matter, the Board has considered entitlement to a higher rating under Diagnostic Codes 5256, 5261, and 5262, as directed by Diagnostic Code 5055.  The Board notes that the residuals of the Veteran's bilateral total knee arthroplasty are not characterized by nonunion of the tibia and fibula with loose motion requiring a brace.  Nonunion of the tibia and fibia is simply not shown nor contended.  Indeed, reference is made to X-rays taken in April 2007 that showed that the prosthetic devices were "in place", and that there was no evidence of loosening.  The Veteran is therefore not entitled to a rating in excess of 30 percent pursuant to Diagnostic Code 5262.  

In addition, the evidence of record established that the right knee is not ankylosed, and as a result a higher rating under Diagnostic Code 5256 is also not warranted.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Here, as noted, the record shows that the Veteran retains an active range of motion.  The November 2009 VA examination specifically noted that there was no ankylosis.

The Veteran's limitation of motion of the right knee and/or left knee also does not equate limitation of extension of the leg to 30 degrees.  The 2007 and 2009 VA examination reports show that the Veteran experiences limitation of flexion of both knees, which would not even equate to a compensable rating.  Extension was limited by 5 degrees in the left knee in 2007, which only warrant a noncompensable rating under Diagnostic Code 5261.  The report from 2009 shows full extension bilaterally.  VA records since do not show any more severe range of motion findings.  

The Board observes that the Veteran has complained of discomfort in both knees.  He also reported he has difficulty walking short distances and standing for prolonged periods.  He says he requires the use of a cane.  He also endorses a generalized weakness and chronic pain.  However, the Veteran only reported moderate pain at the April 2007 VA examination.  The April 2007 VA examiner also noted that there was no weakness of the knees.  

A December 1992 VA compensation and pension examination for a different disability, noted straight leg raising and knee extension but did not offer specific measurements for those movements.  The Board has also reviewed a January 1995 private medical opinion and finds that it relates only to service connection of the Veteran's knee disabilities.  The private opinion does not contain range of motion findings.  Similarly, the Board has reviewed the transcript of the Veteran's October 1995 hearing before the Board; however, it also only relates to service connection of the knee disabilities and does not include testimony regarding symptoms or range of motion.  VA records do not reflect regular treatment by VA and the Veteran has not identified a private treatment provider for his bilateral knee disabilities.

The Board acknowledges that at the November 2009 VA examination, the Veteran reported severe pain during weekly flare-ups that lasts for hours.  However, he did not report, and the examiner did not note, chronic severe pain.  His disability picture did not change significantly due to pain.  Crucially, the examiner specifically noted that repetitive motion did not cause additional limitations.  That examiner also specifically noted that the weakness experienced by the Veteran was "mild".  Further, at the time of the November 2009 VA examination, he was still able to ambulate with one cane and reported taking the same dosage, or less, of pain medication (800 mg of Motrin as needed) that he reported at the previous VA examination in April 2007 when he reported only moderate pain.  In November 2009, he reported only a mild or moderate effect on daily activities of recreation, toileting, grooming, and driving.  In consequence, while the effect of the Veteran's bilateral knee disability was noted to be "significant," the Board finds that the totality of the evidence fails to show that the criteria for an increased rating under Diagnostic Code 5261, even with consideration of functional impairment.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).    

As a higher rating is not warranted under Diagnostic Codes 5256, 5261, and 5262, the assignment of a rating in excess of 30 percent under Diagnostic Code 5055 is not warranted for the time period from December 1, 2007.

The Board also finds that the assignment of a higher (60 percent) rating is not warranted under Diagnostic Code 5055 for severe, chronic residuals of his total knee replacement.  Recognition is again given to the Veteran's difficulty walking and standing and overall problem of chronic pain and weakness.  The VA examiner's opinion that the Veteran's knee disability has a significant on his activities (occupational and social) has also been considered.  Indeed, the Board acknowledges that the examiner stated that the Veteran is unable to engage in sports, and that the effect of the knee on activities such as chores, shopping, travel, bathing, and dressing was described as severe.  However, it is also noted that activities such as recreation, feeding, toileting, grooming, and driving would only be moderately to mildly effected, and that the Veteran maintains full time employment as a financial advisor.  Thus, while he clearly has significant functional impairment of the knees, the totality of the evidence does not support a finding of severe, chronic residuals.   Indeed, as discussed above, the Veteran does not even meet the threshold for establishing disability at the intermediate level.

The Board has also considered whether the Veteran is entitled to a separate evaluation under Diagnostic Code 5257 for bilateral knee instability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (separate ratings are appropriate where none of the symptomatology for any one condition duplicates, or overlaps others).  However, despite his assertions to the contrary, the Board notes that there is no objective evidence of instability of either knee.  The 2007 and 2009 VA examination reports both indicated that there was no evidence of instability of the left and right knees.  Separate compensable ratings are therefore not warranted.

The Board has also considered the Veteran's statements that he has experienced pain, instability, and difficulty walking for the entire period on appeal and that he has experienced severe flare-ups on a weekly basis since at least November 2009.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
 
Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds the Veteran's assessment of his severe flare-ups is not credible as he reported taking only 800 mg of Motrin for pain as needed and has not sought more significant pain management for his bilateral knee disabilities.  In fact, his reported pain management involves the same level of medication or less than he was taking at the time of the April 2007 VA examination when he was only experiencing moderate pain.  Therefore, the Board affords the Veteran's statements regarding his assessment of his level of pain, no probative value. 

Moreover, the Board finds that the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  See Cartright, 2 Vet. App. at 25.  

The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected psychiatric disability.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's bilateral knee disabilities were applied to the applicable rating criteria and case law.  Although the applicable criteria provide for a higher  rating, the Board fully explained why the higher rating was not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right and left knee disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 30 percent for right knee arthroscopy, status post total knee replacement is denied.  

An initial rating in excess of 30 percent for left knee arthroscopy, status post total knee replacement is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


